Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via email by George Blasiak (37,283) on February 28, 2022.
The application has been amended as follows:

1-23. (Cancelled). 

24. (Amended) A system comprising:
a memory;
at least one processor in communication with the memory; and
program instructions executable by one or more processor via the memory to perform a method comprising:
receiving floor area data corresponding to a floor area of a venue;

receiving zone data corresponding to a plurality of different zones of the floor area of the venue;
receiving mobile device browser usage trigger interaction data corresponding to mobile device interaction associated with products offered for sale in each of the plurality of different zones in the venue;

receiving notification data associated with products for acquisition in the plurality of different zones in the venue;
receiving mobile device browser usage triggering event data regarding a product or products in response to user interaction with a mobile device in the venue;

receiving product physical interaction data corresponding to user physical interaction associated with products for acquisition in each of the plurality of different zones in the venue, wherein the receiving product physical interaction data includes receiving product physical interaction data from a fixed mount camera in venue video camera system; 

receiving product physical interaction event data regarding a product the product in the venue, wherein the receiving the product physical interaction event data includes subjecting video 
receiving location data of the mobile device in the venue at the time of the receiving of the browser usage triggering event data and the product physical interaction event data; 

automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones;

automatically sending, in response to the first specified firing conditions being matched for the user, an associated first notification to a user mobile device of the user regarding acquisition of at least one product 

25. (Currently Amended) The system of claim 24, wherein the first specified firing conditions are satisfied when the user at the first common time performs a first browsing to search online for a product similar to the at least one product specified in the first notification, performs a first product interaction with the product to read a label of the product specified in the first notification, as detected with use of data from the fixed mount camera in venue video camera system, and is at a first zone of the venue that includes the product specified in the first notification.

26. (Currently Amended) The system of claim 24,  wherein the first specified firing conditions are satisfied when the user at the first common time performs a first browsing to search online for a product similar to the at least one  product specified in the first notification, performs a first product interaction with the product to hold the product specified in the first notification, as detected with use of data from the fixed mount camera in venue video camera system, and is at a first zone of the venue that includes the product specified in the first notification.

27. (Previously Presented) The system of claim 24,  wherein the first notification is sent to the user in dependence on all of the following conditions being satisfied: (a) the user is in a venue zone having a product specified in the notification, (b) the user has physically held the product as detected by data of the fixed mount camera in venue video camera system, and (c) the user has used the browser of the user’s mobile device to perform online searching of the product specified in the notification.

28. (Previously Presented) The system of claim 24, wherein the method includes automatically determining that received mobile device browser usage triggering event data for the user, received product physical interaction event data for the user, and received location data for the user, at a second common time, match second specified firing conditions, the second specified firing conditions having a second browser usage event firing condition, a second product event firing condition, and a second location data firing condition that is satisfied when a user is located at a specified second zone of the plurality of zones; and automatically sending, in response to the second specified firing conditions being matched for the user, an associated second notification to a mobile device of the user regarding acquisition of a product or products in the venue.

29. (Currently Amended) The system of claim 24, wherein the system includes a user interface that permits an administrator user, for a given notification, to specify 

30. (Previously Presented) The system of claim 24, wherein the system includes a user interface that permits an administrator user, for a first notification, to specify a first combination of activities for a 

31. (Previously Presented) The system of claim 24, wherein the system includes a user interface that permits an administrator user, for a first notification, to specify a first combination of activities for a patron that will trigger the first notification being sent, the first combination of activities comprising (a) a first mobile device online browsing activity, (b) a first product interaction activity, and (c) a first venue zone being occupied, and permits the administrator user, for a second notification, to specify a second combination of activities for a patron that will trigger the second notification being sent, the second combination of activities comprising (a) second mobile device online browsing activity, (b) a second product interaction activity, and (c) a second venue zone being occupied.

32. (Proposed Amended) The system of claim 24, wherein the receiving product physical interaction event data includes receiving product interaction data from a plurality of data sources, wherein the plurality of data sources include (a) the mobile device of the user; (b) the product, wherein the product is provided by an IoT enabled product that is able to sense interactions therewith by a user by including therein touch sensitive textile material having conductive fibers which conductive fibers produce an electrical signal in response to being touched; and (c) the fixed mount camera in venue video camera system.

33. (Previously Presented) The system of claim 24, wherein the recognition processing includes gesture recognition processing, and wherein the automatically sending includes using a decision data structure that associates specified product physical interactions and zone occupancies to notifications, wherein the decision data structure is configured so that the associated notification is sent when a plurality of conditions are satisfied at a common time, the plurality of conditions including first condition that the user is in a certain one zone of the different zones of the floor area of the venue, and a second condition that the user has physically handled the product in a specified way that is specified in the decision data structure.   

34. (Previously Presented) The system of claim 24, wherein the method includes monitoring performance of the first notification, wherein the monitoring includes ascertaining whether the user acquired a product referenced in the first notification, wherein the method includes updating the decision data structure with use of machine learning in dependence on the monitoring, wherein the updating includes changing the first notification in dependence on a negative performance of the first notification.  

35. (Previously Presented) The system of claim 24, wherein the triggering event data comprises use of a browser on the mobile device to view product related information, wherein the fixed mount camera in venue video camera system includes a shopping cart video camera disposed on a shopping cart, wherein the recognition processing includes gesture recognition processing for processing video data from the shopping cart video camera to determine that the user has placed the product into the shopping cart, and wherein the automatically sending includes using a decision data structure that associates specified product physical interactions and zone occupancies to notifications, wherein the decision data structure is configured so that the associated notification is sent when a plurality of conditions are satisfied at a common time, the plurality of conditions including first condition specified in the decision data structure that the user is in a certain one zone of the different zones of the floor area of the venue, a second condition specified in the decision data structure that the user has used a browser on the mobile device to view specified product related information, and a third condition specified in the decision data structure that the user has physically handled the product to place the product into the shopping cart.   

36. (Previously Presented) The system of claim 24, wherein the receiving the physical product interaction event data includes (a) processing data from fixed mount camera in venue video camera system to ascertain the occurrence of a label reading gesture  characterized by the  user is reading a 

37-38. (Cancelled)

42. (New) A computer implemented method comprising:
            receiving floor area data corresponding to a floor area of a venue;

receiving zone data corresponding to a plurality of different zones of the floor area of the venue;
receiving mobile device browser usage trigger interaction data corresponding to mobile device interaction associated with products offered for sale in each of the plurality of different zones in the venue;
receiving notification data associated with products for acquisition in the plurality of different zones in the venue;

receiving mobile device browser usage triggering event data regarding a product or products in response to user interaction with the mobile device in the venue;
receiving product physical interaction data corresponding to user physical interaction associated with products for acquisition in each of the plurality of different zones in the venue, wherein the receiving product physical interaction data includes receiving product physical interaction data from a fixed mount camera in venue video camera system; 

receiving product physical interaction event data regarding a product in response to user physical interaction with the product in the venue, wherein the receiving the product physical interaction event data includes subjecting video data from the fixed mount camera in venue video camera system to recognition processing to classify the user’s physical interaction with the product;

receiving location data of the mobile device in the venue at the time of the receiving of the browser usage triggering event data and the product physical interaction event data; 
automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones;
automatically sending, in response to the first specified firing conditions being matched for the user, an associated first notification to a user mobile device of the user regarding acquisition of 

43. (New) The computer implemented method of claim 42, wherein the first specified firing conditions are satisfied when the user at the first common time performs a first browsing to search online for a product similar to the at least one product specified in the first notification, performs a first product interaction with the product to read a label of the product specified in the first notification, as detected with use of data from the fixed mount camera in venue video camera system, and is at a first zone of the venue that includes the product specified in the first notification.

44. (New) The computer implemented method of claim 42,  wherein the first specified firing conditions are satisfied when the user at the first common time performs a first browsing to search online for a 

45. (New) The computer implemented method of claim 42,  wherein the first notification is sent to the user in dependence on all of the following conditions being satisfied: (a) the user is in a venue zone having a product specified in the notification, (b) the user has physically held the product as detected by data of the fixed mount camera in venue video camera system, and (c) the user has used the browser of the user’s mobile device to perform online searching of the product specified in the notification.

46. (New) The computer implemented method of claim 42, wherein the method includes automatically determining that received mobile device browser usage triggering event data for the user, received product physical interaction event data for the user, and received location data for the user, at a second common time, match second specified firing conditions, the second specified firing conditions having a second browser usage event firing condition, a second product event firing condition, and a second location data firing condition that is satisfied when a user is located at a specified second zone of the plurality of zones; and automatically sending, in response to the second specified firing conditions being matched for the user, an associated second notification to a mobile device of the user regarding acquisition of a product or products in the venue.

47. (New) The computer implemented method of claim 42, wherein the system includes a user interface that permits an administrator user, for a given notification, to specify a combination of activities for a patron

48. (New) A computer program product comprising:
a computer readable storage medium readably by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
receiving floor area data corresponding to a floor area of a venue;
receiving zone data corresponding to a plurality of different zones of the floor area of the venue;
receiving mobile device browser usage trigger interaction data corresponding to mobile device interaction associated with products offered for sale in each of the plurality of different zones in the venue;
receiving notification data associated with products for acquisition in the plurality of different zones in the venue;
receiving mobile device browser usage triggering event data regarding a product or products in response to user interaction with the mobile device in the venue;
receiving product physical interaction data corresponding to user physical interaction associated with products for acquisition in each of the plurality of different zones in the venue, wherein the receiving product physical interaction data includes receiving product physical interaction data from a fixed mount camera in venue video camera system; 
receiving product physical interaction event data regarding a product in response to user physical interaction with the product in the venue, wherein the receiving the product physical interaction event data includes subjecting video data from the fixed mount camera in venue video camera system to recognition processing to classify the user’s physical interaction with the product;
receiving location data of the mobile device in the venue at the time of the receiving of the browser usage triggering event data and the product physical interaction event data; 
automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones;
automatically sending, in response to the first specified firing conditions being matched for the user, an associated first notification to a user mobile device of the user regarding acquisition of 
Reasons for Allowance


Claims 24-36 and 42-48 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because they are directed to describe the abstract idea of sending notifications when a trigger event has occurred within a zone of a venue. However, claims 24-36 and 42-48 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). In paragraph [0034], the instant specification requires “the firing of a specified action based on a plurality of conditions being satisfied in combination.” These conditions include browser data, in venue camera systems, sensing physical interactions using products with touch sensitive textile materials having conductive fibers which conductive fibers produce an electrical signal in response to being touched and in venue zone data. The techniques described herein can go beyond the limitations and disadvantages of conventional methods of sending notifications in response to a trigger event.
Based on this disclosure, the examiner considers this a clear recitation of a technical problem in the art. Furthermore, as per the specification [0060], a clear enhancement has been made to how notifications are sent in response to a trigger event. Specifically, “Embodiments herein relate to improved user interface functionalities, wherein services can be provided to users without express data inputs of a user; for example, services can be provided to a user in some use cases automatically e.g. based on location travel of a user and/or action taken by a user including e.g. physical interactions with objects.”
The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification, it is clear that these steps being performed represent a solution to the described problems earlier in the specification.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones; 
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Weston et al. (2015/0002388) which teaches camera interaction data. Weston et al. did not teach “automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones” in combination with each and every additional limitation as claimed.
Lastly, an exhaustive non patent literature search was conducted and found: Ip.com Journal  “System and Method Using a Smart Watch to Determine Person and Select Product;” 2016. This reference teaches “a system to identify the product(s) in which a person is interested while shopping (i.e., browsing, investigating, selecting, returning a product to the shelf, etc.) based on three-dimensional (3D) nearness using location awareness services [location date] and smart watch information [physical interaction date]. The smart watch tracks the wearer’s movement and identifies gesture(s) of selection, interaction, acceptance, and return. The system helps the retailer determine additional promotional actions (e.g., promote specific products, close the sale, highlight other products for suggestive selling, etc.) to increase sales.” But does not teach “automatically determining that received mobile device browser usage triggering event data for a user, received product physical interaction event data for the user, and received location data for the user, at a first common time, match first specified firing conditions, the first specified firing conditions having a first browser usage event firing condition, a first product event firing condition, and a first location data firing condition that is satisfied when a user is located at a specified zone of the plurality of zones” in combination with each and every additional limitation as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681